Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1 and 10 are currently amended; and claims 2-9 and 11-20 are original.
Response to Amendment
The amendment dated 16 September 2022 has been entered into the record.
Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding independent claims 1 and 10, applicant argues that prior art reference of record Long does not disclose the newly added claim limitation that each of the sacrificial patterns have one end close to the substrate and another end farther away from the substrate, wherein the end farther away from the substrate is wider than the end close to the substrate. This argument is not factually accurate. As detailed in the new rejections set forth below, Long does in fact disclose this newly added claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 2017/0269424), of record.
Re: claim 1, Long discloses the steps of providing a substrate 11 (Fig. 9); forming a sacrificial layer 41, 100 on the substrate (Figs. 9, 12), the sacrificial layer comprising a plurality of sacrificial patterns (plurality disclosed in Figs. 9, 12), each of the sacrificial patterns having one end 100 close to the substrate and another end 41 farther away from the substrate, wherein the end farther away from the substrate is wider than the end close to the substrate (wider disclosed in Fig. 12); forming a light shielding film layer 12, 42 on the sacrificial layer (Fig. 10), wherein the light shielding film layer comprises a plurality of first light shielding patterns 12 and a plurality of second light shielding patterns 42, and each of the second light shielding patterns and an adjacent first light shielding pattern are separated by the sacrificial pattern (Fig. 9 discloses separation); removing the sacrificial layer 41, 100 and the second light shielding pattern 42 to form the black matrix 12, 200 (Fig. 12).
Re: claim 2, Long discloses the limitations of claim 1, and Long further discloses that the step of forming the sacrificial layer on the substrate comprises: coating a negative photoresist 12, 200 (Fig. 5, para. 45) on the substrate 11; partially exposing the negative photoresist (Figs. 8, 9; para. 52); and etching an unexposed part of the negative photoresist, and removing the unexposed part of the negative photoresist to form the plurality of sacrificial patterns (paras. 48, 54; Figs. 6, 7). 
Re: claim 19, Long discloses the limitations of claim 1, and Long further discloses a black matrix 12, 200 (Fig. 12).
Re: claim 20, Long discloses the limitations of claim 1, and Long further discloses a color filter substrate (paras. 79-80).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long.
Re: claim 8, Long discloses the limitations of claim 1, and Long further discloses that the step of removing the sacrificial layer 41, 100 and the second light shielding pattern 42 comprises dissolving the sacrificial layer by a developer (paras. 62-63). While Long does not explicitly disclose cleaning and peeling, a person of ordinary skill in the art at a time prior to the effective date would have known to use cleaning and/or peeling processes after dissolving to eliminate any potentially contaminating particles from remaining on the substrate that would impact the display function of the device. Hence the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Liu (US 2018/0210281), of record.
Re: claim 9, Long discloses the limitations of claim 8, and Long further discloses that the developer comprises xylene or tetramethylammonium hydroxide (para. 71). 
However, Long does not explicitly disclose that the sacrificial layer comprises polyisoprene.
Liu discloses that the sacrificial layer comprises polyisoprene (para. 27).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the sacrificial layer comprise polyisoprene, as disclosed by Liu, in the method disclosed by Long for the purpose of improving the robustness of the display device by utilizing an elastic material that can absorb physical shocks and has excellent performance across a wide working temperature range. In addition, it has been held that the selection of a known material based on its suitability for its intended use is a prima facie indicator of obviousness (MPEP § 2144.07).
Claim(s) 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Shiau (US 2019/0317363), of record.
Re: claim 10, Long discloses the steps of providing a substrate 11 (Fig. 9); forming a sacrificial layer 41, 100 on the substrate (Figs. 9, 12), the sacrificial layer comprising a plurality of sacrificial patterns (plurality disclosed in Figs. 9, 12), each of the sacrificial patterns having one end 100 close to the substrate and another end 41 farther away from the substrate, wherein the end farther away from the substrate is wider than the end close to the substrate (wider disclosed in Fig. 12); forming a light shielding film layer 12, 42 on the sacrificial layer (Fig. 10), wherein the light shielding film layer comprises a plurality of first light shielding patterns 12 and a plurality of second light shielding patterns 42, and each of the second light shielding patterns and an adjacent first light shielding pattern are separated by the sacrificial pattern (Fig. 9 discloses separation); removing the sacrificial layer 41, 100 and the second light shielding pattern 42 to form the black matrix 12, 200; and forming a plurality of color resists on the black matrix (para. 80) 
Long does not explicitly disclose that each of the color resists are located between two adjacent first light shielding patterns.
Shiau discloses that each of the color resists R, G, B are located between two adjacent first light shielding patterns (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the color resists be located between two adjacent first light shielding patterns, as disclosed by Shiau, in the method disclosed by Long for the purpose of reducing unintended color bleed with the adjacent color pixel.
Re: claim 11, Long and Shiau disclose the limitations of claim 10, and Long further discloses that the substrate comprises an OLED display substrate or a liquid crystal display substrate (para. 82).
Re: claim 12, Long and Shiau disclose the limitations of claim 1, and Long further discloses that the step of forming the sacrificial layer on the substrate comprises: coating a negative photoresist 12, 200 (Fig. 5, para. 45) on the substrate 11; partially exposing the negative photoresist (Figs. 8, 9; para. 52); and etching an unexposed part of the negative photoresist, and removing the unexposed part of the negative photoresist to form the plurality of sacrificial patterns (paras. 48, 54; Figs. 6, 7).
Re: claim 18, Long and Shiau disclose the limitations of claim 10, and Long further discloses that the step of removing the sacrificial layer 41, 100 and the second light shielding pattern 42 comprises dissolving the sacrificial layer by a developer (paras. 62-63). While Long does not explicitly disclose cleaning and peeling, a person of ordinary skill in the art at a time prior to the effective date would have known to use cleaning and/or peeling processes after dissolving to eliminate any potentially contaminating particles from remaining on the substrate that would impact the display function of the device. Hence the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871